 

Exhibit 10.8

 

[gw2y0fi11yc4000001.jpg]

MONTAGE RESOURCES CORPORATION NON-EMPLOYEE DIRECTOR COMPENSATION POLICY (Adopted
as of April 4, 2019, effective as of February 28, 2019) I. Purpose of this
Policy The purpose of this Non-Employee Director Compensation Policy (this
“Policy”) is to advance the long-term interests of Montage Resources Corporation
(the “Company”) by (i) motivating non-employee members of the Board of Directors
of the Company (the “Board of Directors”) by means of long-term incentive
compensation, (ii) aligning the interests of such non-employee directors with
those of the stockholders of the Company through the ownership and performance
of the common stock of the Company (“Common Stock”), and (iii) permitting the
Company to attract and retain directors upon whose judgment the successful
conduct of the business of the Company largely depends. Only non-employee
directors of the Company are eligible to participate in this Policy. For
purposes of this Policy, a non-employee director is a member of the Board of
Directors that is not an employee of the Company or any of its subsidiaries. The
annual retainers and equity awards described in this Policy shall be paid or
granted, as applicable, automatically and without further action of the Board of
Directors (or any committee thereof), to each nonemployee director of the
Company who is eligible to receive such annual retainers or equity awards,
unless such non-employee director declines the receipt of such annual retainers
or equity awards by advance written notice to the Company. II. Annual Retainers
A. Payment Amount. The Company shall pay each non-employee director of the
Company an annual retainer in the amount of $75,000 as compensation for the
director’s service on the Board of Directors. The Company shall also pay the
non-employee director serving as the Chairman of the Audit Committee an
additional annual retainer of $25,000, pay the non-employee director serving as
the Chairman of the Compensation Committee an additional annual retainer of
$20,000 and pay the non-employee director serving as the Chairman of the
Nominating and Governance Committee an additional annual retainer of $20,000 as
compensation for the directors’ services as Chairmen of these Committees.
Additionally, the Company shall pay the non-employee director serving as the
Chairman of the Board of Directors (the “Chairman of the Board”) an additional
annual retainer of $50,000 for that director’s services in such role. B. Payment
Schedule. The annual retainers described above will be paid in equal quarterly
installments, in advance, on the first business day of each calendar quarter in
which the service will be performed. If a non-employee director joins the Board
of Directors or becomes the Chairman of a Committee or Chairman of the Board, as
the case may be, at a time other than effective as of the first day of a
calendar year, each annual retainer described above will be pro-rated based on
days served in the applicable calendar year, with the pro-rated amount paid for
the first calendar quarter in which the non-employee director provides the
service (such payment to be made on the next regular quarterly payment date),
and regular full quarterly payments thereafter. All annual retainers are vested
as of the last day of the applicable quarter. Unless a non-employee director has
elected to receive payment of his or her annual retainer(s) in shares of Common
Stock pursuant to a Stock Election (as defined below), each annual retainer will
be paid in cash.

 

 

--------------------------------------------------------------------------------

 

 

[gw2y0fi11yc4000002.jpg]

For the calendar quarter ended March 31, 2019, the non-employee directors of the
Company that previously served on the Board of Directors of Blue Ridge Mountain
Resources, Inc. shall receive a pro-rated portion of their respective annual
retainer(s) for such calendar quarter as promptly as practicable following the
date of adoption of this Policy. The non-employee directors of the Company that
previously served on the Board of Directors of Eclipse Resources Corporation are
not eligible to receive any annual retainers under this Policy for the calendar
quarter ended March 31, 2019. For the calendar quarter ending June 30, 2019, the
non-employee directors of the Company shall receive their respective annual
retainer(s) for such calendar quarter as promptly as practicable following the
date of adoption of this Policy. C. Elections to Receive Annual Retainers in the
Form of Common Stock. Each non-employee director may elect to receive shares of
Common Stock in lieu of receiving cash by making an election (a “Stock
Election”) not later than 45 days prior to the end of a fiscal year (the “Annual
Election Deadline”). Each such Stock Election is irrevocable and is effective
for the next following fiscal year. Persons who first become a non-employee
director after the Annual Election Deadline for a fiscal year may make a Stock
Election not later than 45 days prior to the beginning of the next following
calendar quarter. Each such Stock Election is irrevocable and is effective for
such next following calendar quarter and each subsequent calendar quarter during
the fiscal year that includes such next following calendar quarter. In addition,
each non-employee director who was a member of the Board of Directors on March
1, 2019 may make a Stock Election on the date of adoption of this Policy. Each
such Stock Election is irrevocable and is effective for the period beginning
April 1, 2019 and ending on and including December 31, 2019. The number of
shares of Common Stock to be received by a non-employee director pursuant to a
Stock Election will be determined based on The New York Stock Exchange (the
“NYSE”) regular market hours closing price of the Common Stock on the date that
cash would otherwise be payable (i.e., the NYSE closing price on the first
business day of the applicable calendar quarter) (rounded down to the nearest
whole share); provided that, in the case of a Stock Election made pursuant to
the immediately preceding paragraph, the number of shares of Common Stock to be
received in respect of the calendar quarter ending June 30, 2019 shall be
determined based on such NYSE closing price on July 1, 2019. All shares of
Common Stock issuable pursuant to a Stock Election shall be issued as promptly
as practicable following the date on which the price for such shares is
determined pursuant to the immediately preceding paragraph. All shares of Common
Stock issued pursuant to a Stock Election will be issued under the Company’s
2014 Long-Term Incentive Plan, as amended, or a successor Company equity plan
(the “LTIP”), and will not be subject to any vesting requirements. To the extent
there are not sufficient shares of Common Stock available under the LTIP for
issuance pursuant to Stock Election(s), the annual retainers payable under this
Policy will be paid in cash regardless of the existence of a Stock Election (on
a pro rata basis in the case of multiple Stock Elections, as applicable). A
non-employee director may make a Stock Election only as to 100% of the cash
otherwise payable to such director. III. Annual Equity Compensation Award
Non-employee directors shall be granted the equity awards described below under
and pursuant to the terms and conditions of the LTIP. All such awards shall be
subject to the terms and conditions of the LTIP and shall be granted subject to
the execution and delivery of award agreements. All applicable terms and
conditions of the LTIP apply to such awards as if fully set forth herein, and
all such awards granted pursuant to this Policy are subject in all respects to
the terms of the LTIP.

 

 

Montage Resources Corporation

Page 2 of 4

Non-Employee Director Compensation Policy

 

--------------------------------------------------------------------------------

 

 

[gw2y0fi11yc4000003.jpg]

A. Annual Equity Awards of Restricted Common Stock. Each year, as of the date of
the Company’s annual meeting of stockholders (the “Annual Meeting”), the Company
will automatically grant to each eligible non-employee director an award of
restricted Common Stock with an aggregate value on the date of grant of
$100,000, determined based on the NYSE regular market hours closing price of the
Common Stock on the date of grant (rounded down to the nearest whole share) (an
“Annual Equity Award”). Each Annual Equity Award shall be granted pursuant to
the terms and conditions of the LTIP, and will vest, subject to continued
service, on the date that is one (1) year following the date of the grant of the
Annual Equity Award. A non-employee director is eligible to receive an Annual
Equity Award if the director is standing for election at the Annual Meeting and
is elected or re-elected as a director at such Annual Meeting. Each Annual
Equity Award will be granted to the eligible non-employee directors pursuant and
subject to the terms and conditions of the form of restricted stock award
agreement attached hereto as Exhibit A. B. Pro-Rated Annual Equity Awards for
New Non-Employee Directors. If a person first becomes a non-employee director
other than at the Annual Meeting (and provided he or she was not, within the
year prior to becoming a non-employee director, serving as either an employee
director or an executive officer of the Company), as of the date such person is
elected or appointed as an nonemployee director, the Company will automatically
grant the new non-employee director an award of restricted Common Stock with an
aggregate value on the date of grant of $100,000, determined based on the NYSE
regular market hours closing price of the Common Stock on the date of grant
(rounded down to the nearest whole share); provided, however, that such award
shall be reduced pro rata for each day prior to the date of grant that has
elapsed since the preceding Annual Meeting (a “New Director Equity Award”). Each
New Director Equity Award shall be granted pursuant to the terms and conditions
of the LTIP, and will vest, subject to continued service, on the date that is
one (1) year following the date of the grant of the New Director Equity Award.
Each New Director Equity Award will be granted to the new non-employee director
pursuant and subject to the terms and conditions of the form of restricted stock
award agreement attached hereto as Exhibit A. Notwithstanding the foregoing, and
for the avoidance of doubt, the non-employee directors of the Company as of
February 28, 2019 that previously served on the Board of Directors of Blue Ridge
Mountain Resources, Inc. or on the Board of Directors of Eclipse Resources
Corporation are not eligible to receive a New Director Equity Award; provided
that the foregoing provisions of this sentence shall not affect the eligibility
of such persons to receive Annual Equity Awards. C. Equity Awards Subject to
Shares Available Under the LTIP. Each Annual Equity Award and New Director
Equity Award is subject to the availability of shares for issuance under the
LTIP. IV. Expense Reimbursement Upon presentation of documentation of such
expenses reasonably satisfactory to the Company, each non-employee director
shall be reimbursed for his or her reasonable out-of-pocket business expenses
incurred in connection with attending meetings of the Board of Directors and its
committees. Each non-employee director also shall be reimbursed for his or her
reasonable out-of-pocket business expenses authorized by the Board of Directors
or one of its committees that are incurred in connection with attendance at
meetings with the Company’s management or in connection with other business
related to service on the Board of Directors or its committees. All
reimbursements pursuant hereto shall be made in accordance with the Company’s
applicable expense reimbursement policies and procedures as in effect from time
to time.

 

 

Montage Resources Corporation

Page 3 of 4

Non-Employee Director Compensation Policy

 

--------------------------------------------------------------------------------

 

 

[gw2y0fi11yc4000004.jpg]

V. Amendments and Other Matters This Policy and the compensation to be provided
hereunder may be amended, modified or terminated by the Board of Directors at
any time and from time to time in its sole discretion. The terms and conditions
of this Policy shall supersede any prior cash or equity compensation
arrangements between the Company and any of its non-employee directors with
respect to such non-employee director’s service on the Board of Directors or any
committee thereof; provided that, in the case of a non-employee director who was
a member of the Board of Directors on March 1, 2019, nothing herein shall affect
the terms and conditions of any restricted stock award agreement between the
Company and such non-employee director outstanding immediately prior to February
28, 2019, which restricted stock award agreement shall be deemed to have
continued in effect on and following February 28, 2019 in accordance with its
terms. No non-employee director shall have any rights hereunder, except with
respect to the cash compensation, Stock Elections and equity awards provided for
under this Policy. This Policy shall remain in effect until it is revised or
rescinded by further action of the Board of Directors.

 

 

Montage Resources Corporation

Page 4 of 4

Non-Employee Director Compensation Policy

 